Citation Nr: 1434639	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a 30 percent evaluation in effect for PTSD.  By rating decision dated in May 2005, the RO increased the evaluation in effect for PTSD to 50 percent, effective April 6, 2004.

The Board remanded the PTSD increased rating claim in November 2010 for additional development.  In December 2011, the Board denied entitlement to a rating in excess of 50 percent for PTSD and referred a claim for TDIU due to multiple service-connected conditions to the RO.

The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court), which issued a March 2013 memorandum decision affirming the Board's denial of a rating in excess of 50 percent for PTSD, but remanding to the Board the issue of entitlement to a TDIU due solely to PTSD.

The Board notes that in a February 2012 rating decision, the RO granted entitlement to TDIU based on all service connected disabilities effective March 24, 2011.  However, as the issue of TDIU due solely to PTSD is part of the Veteran's appeal of the initial rating assigned for PTSD, effective June 3, 2003, the February 2012 rating decision did not resolve the issue of a TDIU due solely to PTSD.  Thus, the Board remanded the issue of a TDIU due solely to PTSD in November 2013 for additional development.


FINDING OF FACT

The Veteran's service-connected PTSD, rated as 50 percent disabling, does not alone prevent the Veteran from obtaining and maintaining substantially gainful employment.

CONCLUSION OF LAW

The criteria for a TDIU due to PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the appeal arises from the initial award of service connection for PTSD.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify in this case has been satisfied. 

Next, VA has a duty to assist the Veteran in the development of his claim.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and post-service treatment records.  The Veteran was afforded VA examinations relevant to his increased rating claim, and the Board obtained a VA examination to address employability due to PTSD.  Thus, VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Finally, the Board notes that its prior remand instructions have been complied with, inasmuch as the Veteran was sent notice in November 2013 of how to substantiate his claim for TDIU, and a VA opinion pertaining to employability was obtained in January 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran asserts that his PTSD, without consideration of his other service-connected or nonservice-connected disabilities, has rendered him unemployable.  Specifically, in a February 2014 written statement, he asserts that while he retired on October 3, 2006, prior to that he worked only three nights and took two days of sick leave each week for stress, using a total of 48 days of sick leave.

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU due to PTSD.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Here, throughout the relevant period on appeal, the Veteran has been service-connected for PTSD, rated as 50 percent disabling.  Thus, his PTSD, alone, does not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

Regardless, the Board finds that a TDIU is not warranted because the record does not show that the Veteran's PTSD, without consideration of age, or other service-connected or nonservice-connected disabilities, has rendered him unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

On the contrary, in January 2014, a VA examiner opined that, based on the PTSD diagnosis alone, it is at least as likely as not (50 percent probability or greater) that the Veteran could obtain and maintain substantially gainful employment.  While the opinion is phrased in a way that could be read as meaning that there is also a 50 percent probability that the Veteran could not obtain and maintain gainful employment, the Board finds that the rationale provided by the examiner unequivocally supports that the Veteran's PTSD does not render him unemployable.  In this regard, the January 2014 examiner noted in support of the opinion offered that: 1) the Veteran retired of his own volition; 2) was able to work shortened weeks prior retirement due to accrued leave; 3) has led a fulfilling life since his retirement with hobbies, a good relationship with his female partner, and a satisfactory social life; 4) was managing a small farm of animals and gardening; and, 5) his most recent GAF score of 65 was in the mild range of occupational/social impairment.

The January 2014 opinion - and the rationale in particular - is considered probative as it was based on a review of the claims file, is factually accurate, and cites to pertinent findings of record to support the conclusion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  Significantly, there is no competent medical opinion evidence of record indicating that the Veteran's PTSD, alone, has rendered him unemployable.  Moreover, that opinion is supported by   VA examination reports and treatment records which cumulatively show the Veteran to be generally functioning well with respect to his PTSD.  As discussed  by the January 2014 examiner, during an October 2003 VA PTSD examination, the Veteran was working as a supervisor with the Postal Service at that time and had not missed work during the past year.  During a May 2004 VA examination, it    was again noted that the Veteran was a successful supervisor at the Postal Service and he was assigned a work-specific GAF score of 95.  More recently, during a December 2010 VA exam, the Veteran reported that he had not sought any type of psychiatric treatment since 2007, was able to enjoy life, was managing a farm, and living with female partner.  He reported that he "retired in 2006 and reduced his hours to 3 days per week without affecting his FT salary because of all the time he accrued."  Mild PTSD was diagnosed and a GAF score of 70-80 was assigned with an average of 75.

Ongoing VA treatment notes dating from May 2003 also support that, despite the presence of chronic PTSD symptoms, which included flashbacks, nightmares, sleep impairment, and anger problems, and varying GAF scores as low as 43, the Veteran was able to maintain employment, notably as a supervisor, with the United States Postal Service until his retirement in October 2006.  As reported by the Veteran during May 2003 treatment, he was already eligible for retirement at that time but because his daughter was going to college, he planned to work for four more years in order to pay for it and by that time would have 40 years.  He did not express any concerns about being able to continue to work due to his PTSD symptoms.  Nor did any VA provider express concern about his ability to continue work.  In this regard, no VA provider indicated that the Veteran was unable to work due to PTSD symptoms, even at times when the Veteran did report problems at work, such as disorganization and incompetence of co-workers in May 2003, stressful episodes in February 2004, adjusting to new supervisors at work in April 2004, September 2004, October 2004, and March 2005, and raising his voice too much in October 2005.  The record also shows that during the period the Veteran was not working following retirement in October 2006, he generally functioned well, was pleasant, well-groomed, had good relationships with his children and wife, participated in various hobbies and recreational activities, including activities with a senior group, and was assigned GAF scores ranging from 58 to 70, indicative of mild to moderate impairment, with the exception of a GAF score of 49 assigned in June 2007.

Indeed, aside from some medication to help with sleep (which the Veteran did not take regularly), the Veteran was not treated with any medications or ongoing individual therapy for his PTSD symptoms.  In this regard, VA providers in July 2003, June 2007, and March 2010 expressly determined that antidepressant medications were not needed.  The Board also notes that during his group therapy treatments, including from April 2004 to February 2005, he was generally noted to be verbal, open, attentive, interact well, and/or do well.  And, as stated, he was also noted throughout the record to be involved in various activities, such as skiing, hiking, carpentry, traveling to Florida and Antigua, and in June 2007, he reported that he goes to all birthday and graduation parties and is "really busy with our kids and their families." 

The Board is cognizant that in a February 2005 statement, a social worker reported that the Veteran was doing well at work because he was working at nights around few people, and had difficulty when he was forced to interact.  Similarly, in a June 2006 statement to the Veteran, a Post Office manager noted that the Veteran had failed to report for work 48 times in the last six months and had been involved in verbal altercations or conflicts with coworkers.  Initially, while those statements support that the Veteran's PTSD affected his occupational functioning, neither of those statements indicates that the Veteran is unemployable due to his PTSD.  In this regard, the Board finds probative that in May 2006, during the same relative time period as the June 2006 statement, a VA psychiatrist offered a statement indicating that the Veteran had been treated for three years for his PTSD symptoms and documented specific symptoms such as anxiety, isolation, outbursts of anger, and startle response, but did not opine that the Veteran was unable to work or was unemployable due to those symptoms.

Furthermore, in December 2003, the Veteran reported that, in working nights as a supervisor at the Post Office, he supervised 45 employees.  The Board does not consider 45 employees to be "few people."  Also probative during his initial treatments from May 2003 to April 2004, the Veteran reported that he had some friends at work, that coworkers noticed when he was short with them, and that coworkers said he was not himself.  He has also reported that he was advised by coworkers to seek initial treatment.  Such evidence suggests a certain comfort level, or a level of trust or approachability, on the part of the Veteran's coworkers to be able to approach him with concerns regarding his mental health.  It does not suggest that the Veteran had such difficulty interacting with coworkers that he was unable to maintain friendships or that coworkers were afraid to approach him.  

Moreover, the Board notes that following his retirement, the Veteran was actively engaged in and enjoyed activities with a social outdoor recreational group for seniors that included 10-30 people per event, and in March 2010, his PTSD symptoms were noted to be well-controlled since retiring.  In fact, the Veteran essentially stopped mental health treatment until after he was diagnosed with Parkinson's disease, during which time he sought treatment from March to May 2011 and was diagnosed an adjustment disorder.  While he was noted to have residual PTSD symptoms at that time, he reported they were not primary for him, and they appeared to be well managed and not driving his motivation to seek psychotherapy.  Indeed, as noted by the January 2014 VA examiner, the Veteran ultimately terminated treatment because he felt his mental health was at a place where he did not need treatment.

The Board also notes that some of the Veteran's work-related stress did not appear to be related to his PTSD.  For example, in May 2003, the Veteran reported stress relating to perceived incompetence or disorganization of others, and that he like working weekends because he could "run the place."  In fact, he reported that he did okay working with co-workers with similar standards.  In October 2004, while reporting ongoing stress related to supervisors, the Veteran reported that he was on his third new supervisor in a year.  Such reports are suggestive of at least some degree of normal workplace stress, and not necessarily PTSD-related conflict.  

In any event, in July 2003 he reported that his facility might close.  In December 2003, he discussed the retirement of a manager who had been causing a lot of conflict not just for the Veteran, but other employees, suggesting that the conflict was not related to the Veteran's PTSD.  In August 2005, he reported that the Post Office where he worked was downsizing, and in October 2005 he reported there was endless work due to a new program.  In this regard, in reporting work-related stress, the Veteran reported working between 48 and 62 hours per week.  In March 2006, the Veteran also reported that, while he was having difficulty thinking about leaving his job, there were "a lot of changes, new machines/things at work and I really don't want to learn them."  Instead, he indicated, he wanted to enjoy his time doing things he likes, and stated, "I think I deserve and [am] entitled to this after working 39 [years]."  Thus, even the Veteran's own statements offered during treatment support that he was simply burned out - as noted by the January 2014  VA examiner - and ready to retire after a lengthy and demanding career with the US Post Office, including many years as a supervisor, and not that he was unable to work due to his PTSD symptoms.

Finally, to the extent that the Veteran has reported taking leave (48 days) due to stress and a June 2006 statement from a Post Office manager notes that the Veteran "failed to report" for 48 days during the prior six month period, the Board observes that the only other evidence of record relating to the Veteran's reduced work schedule towards the end of his retirement is a March 2006 VA treatment note indicating that he was nervous due to his upcoming retirement and started taking leave because he had 1800 hours of sick time.  Indeed, it appears that on such an occasion that the Veteran did take stress-related leave, he reported it, such as during a May 2003 VA treatment when he stated regarding his mood that while "usually it's good, but last week I had to call in at work."  He did not otherwise report throughout the record that he had to take leave or time off due to PTSD symptoms or stress, but rather, from his report during March 2006 treatment, it appears that he was using his accrued leave to work shorter weeks.  While his decision to take that leave may have been influenced by his stress at work, it does not show that he was unemployable due his PTSD symptoms.  Interestingly, while the June 2006 statement from the Post Office manager states that the Veteran failed to report for those 48 days, in a February 2014 written statement the Veteran stated that that same manager had approved the 48 days of sick leave used by the Veteran.  It seems contradictory that the manager would approve the leave, and then reprimand the Veteran for the use of leave, particularly as the Veteran was set to retire in     just a few months.  In any event, the Board finds the Veteran's report made contemporaneous with treatment in March 2006 to be of more probative value than the subsequent, seemingly contradictory, statements offered in support of his claim.

In sum, the most probative evidence of record does not show that the Veteran's PTSD, alone, rendered him unemployable at any time during the period on appeal.  The Veteran himself is not competent to provide such an opinion, which requires medical training, and no other VA provider of record has provided such an opinion.  While the Veteran's PTSD symptoms clearly caused some degree of impairment in occupational functioning, he has been assigned a 50 percent disability rating for those symptoms, and that disability rating in itself is recognition of some occupational impairment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In light of the evidence of record, which does not show that the Veteran is unemployable as a result of his service-connected PTSD, the Board finds that a TDIU due solely to PTSD is not warranted


ORDER

A TDIU due to PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


